t c memo united_states tax_court clark j gebman and rebecca gebman petitioners v commissioner of internal revenue respondent docket no filed date ps made joint returns of income for the four years in issue r determined deficiencies in tax and penalties for all years ps assigned error in the morning of the day on which this case was called for trial ps met with volunteer counsel at the recall of the case for trial that afternoon p-h conceded all adjustments and penalties and p-w represented at trial by volunteer counsel moved to continue the case to give p-w time to file a motion for leave to amend petition to raise an innocent spouse defense we granted the motion to continue subsequently p-h moved to withdraw his concession and p-w moved for leave to amend the petition we issued an order to show cause why among other things volunteer counsel appearing in this case as a representative of p-w whose interests appeared materially adverse to those of p-h did not have a conflict of interest volunteer counsel responded stating among other things that the interests of p-w and p-h were not materially adverse but that p-h would not sign a waiver consenting to volunteer counsel's representation of p-w held volunteer counsel is now representing p-w in a matter in which previously he represented p-h whose interests are materially adverse to those of p-w without having obtained p-h's informed consent in writing see model rules of prof'l conduct r am bar ass'n held further to obviate a conflict of interest volunteer counsel must either withdraw as p-w's counsel or take other steps to obviate that conflict see rule g clark j gebman pro_se frank agostino and eugene kirman for petitioner rebecca gebman alex shlivko for respondent memorandum opinion halpern judge we decide in this report that attorney frank agostino's representation of petitioner wife mrs gebman presents a conflict of interest that requires that he either withdraw as her counsel or take other steps to obviate that conflict unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure and all model rule references are to the model rules of professional conduct model rules am bar ass'n background this case is before the court to redetermine deficiencies in and accuracy- related penalties with respect to petitioners' federal_income_tax liabilities for their through taxable calendar years respondent's principal adjustments giving rise to the deficiencies are adjustments disallowing substantial on average in excess of dollar_figure million deductions for net_operating_loss carryovers nols to each year and an adjustment increasing petitioners' gross_income on account of distributions during that year totaling dollar_figure from numerous individual_retirement_accounts iras owned by mrs gebman petitioners assign error to respondent's determination making a general denial on all findings respondent denies any error calendar call we set this case for trial at the trial session of the court beginning pincite a m on monday date sometimes just january in room jacob k javits federal building federal plaza new york n y petitioners did not appear when we first called the case from the calendar but petitioner husband mr gebman did appear later that morning unaccompanied by mrs gebman and we recalled the case mr gebman explained that mrs gebman was parking the car mr gebman moved for us to continue the case a motion we denied we set the case for trial pincite p m that afternoon earlier at the beginning of the trial session we had announced the presence in the courtroom of volunteer lawyers participating in the new york county lawyers' association nycla pro bono calendar call program we offered mr gebman the opportunity to speak with a volunteer lawyer and mr agostino a participant in the calendar call program introduced himself to mr gebman mr gebman agreed to meet with mr agostino but stated that he wanted mrs gebman to attend the meeting she had not yet appeared shortly thereafter messrs gebman and agostino left the courtroom together we recalled the case pincite p m at which time mr gebman again introduced himself and mr agostino stated that he would be entering an appearance for mrs gebman we asked whether there was anything preliminary to discuss mr agostino stated yes your honor with respect to clark gebman mr gebman will be conceding the deficiency in full we inquired are you representing him mr agostino said that mr gebman would get up mr gebman arose and said i would do as john was saying we assume that he meant frank ie mr agostino and mr agostino agrees we then asked okay so a concession to the deficiency in full by petitioner husband mr agostino replied yes respondent's counsel then asked about the penalty and mr agostino added and penalty we inquired of mr gebman as to the penalty he responded i'm going to do what's best for my family your honor and i've been counseled that i've made a mistake and i need to be accountable to the government and i am fully prepared to whatever i can within my means to do so he agreed to concede the penalty discussion then turned to mrs gebman whom mr agostino said wished to raise an innocent spouse defense he recognized that mrs gebman required leave of the court to amend the petition in order to raise the defense following additional discussion the court agreed to continue the case to give mrs gebman time to move for leave to amend the petition to raise an innocent spouse defense mr agostino represented that mrs gebman would stipulate the correctness of all of respondent's adjustments and penalties relying only on the innocent spouse defense that she hoped to raise the court asked mr gebman whether he agreed to that and he responded that he did by order dated january we continued the case and gave mrs gebman until date to move for leave to amend petition on january we filed mr agostino's appearance on behalf of mrs gebman mr gebman's motions on date we filed as mr gebman's motion to be relieved of concession a document that he had styled motion to rescind plea of settlement we denied the motion on date we filed mr gebman's motion to reconsider the motion to be relieved of concession motion to reconsider together those documents total pages and contain much rambling extraneous matter presented to show the injustice mr gebman is claiming to be fighting nevertheless they do evidence his either continuing or revived belief that petitioners have grounds for their assignments of error particularly with respect to the nols to wit nol carry forward based on hybrid casualty_loss and the omitted ira_distributions from mrs gebman's accounts to wit use of retirement_funds being of the genre of permissible_withdrawal without penalty he asks to be relieved of his concession because he feels that he was misinformed by counsel who led him to make the concession he also states i was under the impression i would be represented by counsel when i left the room and returned without counsel at my side and this was not my choice mrs gebman's motion on date we filed mrs gebman's motion for leave to file an amended petition motion for leave declaration in support thereof declaration and memorandum in support of the motion for leave memorandum we lodged her amended petition and ordered respondent to respond to the motion for leave on date we filed respondent's objection to the motion for leave in which among other objections he argued that on the basis of the allegations in her lodged amended complaint mrs gebman was unlikely to prevail on the merits of her innocent spouse claim telephone conference on date we held a telephone conference with the parties to discuss mrs gebman's motion for leave and mr gebman's motion to reconsider with respect to the motion for leave we expressed our concern as respondent had in his objection that mrs gebman had not by either the motion for leave or the declaration or in the lodged amended petition averred facts that would justify relief under sec_6015 ie so-called innocent spouse relief the discussion focused on the distributions from mrs gebman's numerous iras which she does not deny mr agostino spoke for mrs gebman and argued on the authority of 141_tc_569 a case not cited in the memorandum that the distributions should not be includible in her separately calculated gross_income but instead should be includible in mr gebman's separately calculated gross_income because he had wrongfully converted the distributions to his own use that mr agostino argued would provide mrs gebman the grounds for innocent spouse relief mr gebman asked us to grant the motion to reconsider we said that we would consider the motions and ended the telephone conference joint_return liability practitioners' ethical responsibilities before we continue our narrative it will be helpful if we set forth some of the law governing joint_return liability and also describe some of the ethical responsibilities of practitioners appearing before the court in general if a husband and a wife make a joint_return of income the tax is computed on the aggregate income and the liability for tax is joint_and_several see sec_6013 sec_6015 provides relief from the joint_and_several_liability imposed by sec_6013 in three situations only two of which appear to have any application here with respect to protecting mrs gebman from the tax_liability attaching to the unreported distributions from her iras to qualify for relief under sec_6015 she would have to show among other things that the resulting understatement of income was attributable to an erroneous item of mr gebman's see sec_6015 to qualify for equitable relief under sec_6015 she would likely have to show that mr gebman's fraud was responsible for the erroneous item see revproc_2013_34 sec_4 e 2013_43_irb_397 mrs gebman's necessary averments that either the unreported ira_distributions were an erroneous item of mr gebman's or he fraudulently converted the iras are inconsistent with and appear adverse to at least his present position that respondent erred in including the ira_distributions in petitioners' gross_income the ethical responsibilities of practitioners are addressed in two places in our rules rule g addresses in part the duty_of a counsel of record representing more than one person with differing interests rule a provides that practitioners before the court shall carry on their practice in accordance with the letter and spirit of the model rules mr agostino is counsel of record for mrs gebman only nevertheless even if mr gebman had never formed a client- lawyer relationship with mr agostino and mr gebman was no more than a prospective client of his mr agostino would owe him certain duties under model rule duties to prospective client 1as to mr gebman's prior position on january mr gebman stated to the court that he wished to concede the deficiency in full and the penalties and he did not object to mrs gebman's motion for leave the motion for leave however put mr gebman in jeopardy that if we granted the motion for leave and mrs gebman succeeded in her innocent spouse defense respondent would look only to him and his assets to collect any unpaid liability a result financially adverse to him order to show cause on date in the light of our concern about mr and mrs gebman's differing interests we served on mr agostino an order to show cause in writing why he had not violated model rule dollar_figure and should not be relieved of representing mrs gebman we propounded numerous questions mr agostino promptly responded to the order we set forth selected responses he acted as both an adviser and an evaluator to mr gebman which referencing the model rules he defines to mean that he provided mr gebman with an informed understanding of his rights and obligations and explained the practical implications of his actions indeed with respect to petitioners' assignments of error he told mr gebman during their january meeting that petitioners' assignments were frivolous ie in mr agostino's words not well grounded in fact or warranted by existing law or a good_faith argument for the extension modification or reversal of existing law see 135_tc_231 similarly defining frivolous model rule similar he told mr gebman that prosecution of his claims could a result in the imposition of sanctions pursuant to sec_6673 and b have collateral consequences to mrs gebman he also told him that he would not represent him in challenging the notice_of_deficiency or in asking the court to reconsider its denial of his request for a continuance he did however offer to represent mr gebman and or supervise the representation of mr gebman with respect to the prosecution of the post-assessment collection alternatives available to him under sec_6330 notice and opportunity for hearing before levy he states that shortly before recall of the case mr gebman told me that he would concede the deficiencies in tax and the penalties after i refused to enter an appearance on his behalf with respect to mrs gebman mr agostino states that he acted as both an advocate and negotiator which again referencing the model rules he defines to mean that he zealously asserted her position and sought a result advantageous to her he decided that to zealously assert her interests it was necessary for him to enter an appearance in the case we asked mr agostino did you after recall of the case pincite p m on date communicate with mr gebman again mr agostino responded after the calendar call and out of an abundance of caution my office requested that mr and mrs gebman execute a conflict waiver that would memorialize their informed consent to the course of action recommended by me at the calendar call later in his response mr agostino expands on his answer stating that he had requested of mr gebman that he meet with him to among other things execute a pro bono retainer agreement and conflict waiver and discuss mr gebman's right to intervene in mrs gebman's innocent spouse case mr agostino did meet with mr gebman but not with mrs gebman on date in his office in new jersey mr gebman communicated to mr agostino among other things the procedural history of the case his objection to the court's refusal on january not to continue the case and his mental state following that ruling at the conclusion of the meeting when asked to sign a conflict waiver prepared by mr agostino mr gebman refused he told mr agostino that while he supported mrs gebman's innocent spouse defense he was unwilling to sign the waiver he said that he felt that he did not want to concede his case he also told mr agostino that his services would no longer be needed mr agostino specifically addresses the question of whether mrs gebman's interests in this case are materially adverse to mr gebman's interests he advances two reasons mrs gebman's interests are not materially adverse to mr gebman's first both mr and mrs gebman contend that mrs gebman i sec_2mr agostino's reference to an innocent spouse case is unclear during the recall of this case pincite p m on january mr agostino informed the court petitioner wife has an innocent spouse case innocent spouse claim pending with the internal_revenue_service that i believe has not been acted upon yet mr agostino may have been referring to that administrative_proceeding or he may have been referring to this case were we to give mrs gebman leave to raise an innocent spouse defense entitled to the relief set forth by sec_6015 his second reason is that he believes that mr gebman would suffer no financial detriment should mrs gebman succeed in her innocent spouse defense notwithstanding that respondent as a result would look only to mr gebman to pay the lion's share of the resulting tax_liability a ccording to mrs gebman and respondent's filings mr gebman has not had a paying job since public record searches suggest that he has no assets from which to collect any of the deficiencies here at issue even if he became the target of respondent's collection action the most likely outcome is respondent's classification of his account as currently not collectible that justification appears to agree with mr gebman's claim in his motion to be relieved of concession that during their january meeting he was counseled to concede and accept an innocent spouse defense for mrs gebman lead counsel we assume mr agostino suggested in two years declare bankruptcy and it will be over notwithstanding mr gebman's unwillingness to sign the waiver prepared by mr agostino mr agostino claims that from mr gebman's filings his motion to be relieved of concession and the motion to reconsider the court can infer that mr gebman knows that the undersigned is assisting mrs gebman in prosecuting her innocent spouse claim and that he consents to mr agostino's actions on mrs gebman's behalf discussion i introduction it is well known that counsel may face a conflict of interest when a joint_return is filed a controversy arises and both spouses speak with the attorney about the matter as described in the american bar association publication effectively representing your client before the irs ch app d am bar ass'n 6th ed it must be recognized from the outset of representation that each spouse is a separate client even if for example a joint_return is involved moreover i f one spouse needs to assert the innocent spouse defense a waivable conflict arises id as we said in 108_tc_320 aff'd 208_f3d_205 3d cir certainly one spouse's claim that she he is an innocent spouse can present a conflict of interest to counsel trying to represent both spouses on date mr gebman sought assistance from mr agostino a volunteer lawyer assisting unrepresented persons as part of the nycla pro bono calendar call program and while initially mr gebman may have been only a prospective client of mr agostino's during their interview a client-lawyer relationship was established mr agostino informed mr gebman of his rights and explained the implications of his actions ie mr agostino's opinion that mr gebman's claims were frivolous and if he persisted he could attract a sanction that would have collateral consequences to his wife it is of no moment to the question of whether a client-lawyer relationship resulted that mr agostino may have been volunteering his services to mr gebman on what he expected to be a short-term basis model rule addresses nonprofit and court-annexed limited legal services programs model rule cmt makes clear that with respect to such programs notwithstanding that there is no expectation of continuing representation a client-lawyer relationship is established mr agostino's client- lawyer relationship with mr gebman began on january and we assume lasted until date when mr agostino invited mr gebman to his office to execute a pro bono retainer agreement and a conflict waiver and to discuss mr gebman's right to intervene in mrs gebman's innocent spouse case mr gebman told mr agostino that he no longer needed his services mr agostino established a client-lawyer relationship with mrs gebman on january which continues still ii ethical rules rule g is entitled conflict of interest in pertinent part it provides if any counsel of record represents more than one person with differing interests with respect to any issue in a case then such counsel must either secure the informed consent of the client withdraw from the case or take whatever other steps are necessary to obviate a conflict of interest or other violation of the aba model rules of professional conduct and particularly rule sec_1 and thereof the rule further provides that we may inquire into the circumstances of counsel's employment in order to deter such a violation as stated supra p rule a provides that practitioners before the court shall carry on their practice in accordance with the letter and spirit of the model rules we have the power to compel withdrawal of a taxpayer's counsel if his or her representation would violate the model rules see rule g para techs tr v commissioner tcmemo_1992_575 wl at model rule is entitled conflict of interest current clients it prohibits a lawyer from representing a client if the representation involves a current conflict of interest a representation involves a concurrent conflict of interest if the representation of one client will be directly adverse to another client model rule a under certain conditions including obtaining informed written consent from both clients a lawyer may represent a client notwithstanding a current conflict of interest see model rule b model rule is entitled duties to former clients in pertinent part it provides a a lawyer who has formerly represented a client in a matter shall not thereafter represent another person in the same or a substantially related matter in which that person's interests are materially adverse to the interests of the former client unless the former client gives informed consent confirmed in writing model rule dollar_figure is entitled duties to prospective clients it addresses the duties of a lawyer to a person who consults with the lawyer about the possibility of 3model rule b provides in full b notwithstanding the existence of a concurrent conflict of interest under paragraph a a lawyer may represent a client if the lawyer reasonably believes that the lawyer will be able to provide competent and diligent representation to each affected client the representation is not prohibited by law the representation does not involve the assertion of a claim by one client against another client represented by the lawyer in the same litigation or other proceeding before a tribunal and each affected client gives informed consent confirmed in writing forming a client-lawyer relationship if the prospective client does not become a client the lawyer in general may not represent a new client with interests materially adverse to those of a prospective client in the same or substantially related matter if the lawyer received information from the prospective client that could be substantially harmful to the person in the matter id c when the lawyer has received disqualifying information representation is permissible however if among other possibilities both the affected client and the prospective client have given informed consent confirmed in writing id d iii discussion a introduction loyalty and independent judgment are essential elements in the lawyer's relationship to a client model rule cmt the competing interests of clients or of a client and a former client or of a client and a prospective client may place the lawyer's duties to one client in conflict with his duties to another see id with respect to a former client the underlying question is whether the lawyer was so involved in the matter that the subsequent representation can be justly regarded as a changing of sides model rule cmt in some circumstances a client or a former or a prospective client can consent to the lawyer's representing another person whose interests conflict with those of the client or former or prospective client see eg rule g model rule sec_1 b b d some conflicts however are not consentable see eg model rule cmt when the clients are aligned directly against each other in the same litigation if the conflict is consentable then under the model rules the lawyer may continue to represent a person conflicted in interest with another client or former or prospective client if among other things he secures informed written consent of both clients in the case of concurrent clients see model rule b the former client see model rule a or both the former prospective client and the affected client see model rule d rule g allows a lawyer to represent persons with differing interests with respect to any issue in a case if he secures the informed consent of the client in 137_tc_93 we held that rule g requires informed written consent emphasis added while mr gebman and indeed mrs gebman may for a short time on january have been no more than prospective clients of mr agostino beginning at some time on january and ending on date both mr and mrs gebman enjoyed a client-lawyer relationship with mr agostino any conflict of interest during that period would be governed by rule g and model rule mr gebman is now a former client of mr agostino's which implicates model rule because he is a former client we will limit our consideration to the application of rule g and model rule as discussed rule g addresses counsel of record representing two or more persons with differing interests with respect to any issue in a case and in lieu of withdrawing from the case requires such counsel to secure the informed written consent of the client or take whatever steps are necessary to obviate a conflict of interest the rule is somewhat ambiguous with respect to the situation before us because mr agostino is not nor was he ever counsel of record in this case for mr gebman nor is mr gebman now a client of his model rule seems a better fit and indeed rule g contemplates compliance with the model rules to obviate a conflict of interest while mr agostino was not counsel of record for mr gebman he formerly represented mr gebman in connection with the tax dispute before us as used in the model rules the verb represent is a term of art the preamble to the model rules in discussing a lawyer's responsibilities describes a lawyer as among other things a representative of clients and further states that a s a representative a lawyer performs various functions including among others advisor advocate negotiator and evaluator model rules preamble r a cmts and mr agostino concedes that he acted both as an adviser and as an evaluator to mr gebman and as an advocate and negotiator to mrs gebman we now consider whether mr agostino is representing mrs gebman in the same or substantially the same matter as that in which he represented mr gebman whether mrs gebman's interests in the matter are materially adverse to mr gebman's interests and since we find that her interests are materially adverse to his interests whether mr agostino obtained from mr gebman informed consent in writing because the elements necessary to find a breach of duty to a former client under model rule identity or similarity of matter material adversity and lack of informed consent in writing are the same as elements necessary to find a breach of duty to a prospective client under model rule we have not asked mr agostino to again address those elements for purpose of determining his duty to mr gebman under model rule b the same or substantially the same matter model rule cmt states in part the scope of a 'matter' for purposes of this rule depends on the facts of a particular situation or transaction the underlying question is whether the lawyer was so involved in the matter that the subsequent representation can be justly regarded as a changing of sides in the matter in question model rule cmt states in part matters are 'substantially related' if they involve the same transaction or legal dispute petitioners jointly petitioned for redetermination of the deficiencies in tax and penalties assigning error to all of respondent's adjustments and penalties as framed by the notice_of_deficiency and the petition the legal dispute before us is whether respondent may assess against petitioners some or all of the deficiencies and penalties that he determined mrs gebman has agreed to concede that the adjustments and penalties are correct but she would like to be relieved of liability for the tax and penalties with respect to at least the ira_distributions on the grounds that with respect to the resulting tax_liabilities and penalties she is an innocent spouse or to put it another way that omission of the ira_distributions from petitioners' joint income was an erroneous item of mr gebman's or that he fraudulently converted the ira_distributions to his own use and should have reported the resulting income facts concerning the iras are central to her innocent spouse defense mr gebman may dispute the facts as mrs gebman construes them or he may construe them differently in any event his defense of their joint_return position and her innocent spouse claim involve the same transactions ira_distributions and a dispute as to their tax consequences mr gebman's intent to defend their return position if allowed to puts mr agostino in representing mrs gebman on the other side from mr gebman he says that the ira_distributions were not includible in their gross_income she would concede that they were and moreover she wants to claim that it was his and not her income the matter in which mr agostino now represents mrs gebman is the same or at least substantially the same matter in which he formerly represented mr gebman c adversity of interests harbin is an unusual case involving a taxpayer's claim for relief from joint_and_several_liability made two years after the taxpayer and his former wife intervenor had in a prior tax_court proceeding conceded the deficiencies and penalties from which the taxpayer was claiming relief respondent opposed the taxpayer's claim for relief on the ground that he should have raised it in the prior proceeding we held that the taxpayer was not barred from seeking relief because he had not participated meaningfully in the prior proceeding see sec_6015 we found that he had participated in the prior proceeding through counsel representing both him and the intervenor and his opportunity to raise a claim for relief from joint_and_several_liability was obscured and obstructed by his attorney's concurrent representation of the taxpayer and intervenor whose interests were adverse harbin v commissioner t c pincite we said that the attorney's joint representation of the taxpayer and the intervenor involved an actual conflict of interest because the taxpayer had a viable claim for relief from joint_and_several_liability under sec_6015 with respect to the deficiencies at issue and his claim was directly adverse to the interest of intervenor who was contesting the deficiencies at issue id we explained that the taxpayer's claim for relief from joint_and_several_liability under sec_6015 was adverse to the intervenor's interest in contesting the deficiencies at issue because it required the taxpayer to prove that the deficiencies were attributable to erroneous items of the intervenor id n petitioners' positions are reversed here from those of the taxpayer and the intervenor in harbin because mr gebman is making no claim that he is an innocent spouse but the point to be drawn from harbin is that if mr gebman is contesting the deficiencies at issue mrs gebman's claim for innocent spouse relief is directly adverse to his interest in contesting the deficiencies and while mr gebman may have told mr agostino at their date meeting that he supported mrs gebman's innocent spouse defense he refused at the meeting to sign the proffered waiver and said that he did not want to concede the case that decision became certain and known to mr agostino on date when mr gebman filed the motion for leave whatever mr gebman may believe with respect to his wife's innocent spouse defense so long as he challenges respondent's adjustment including in petitioners' gross_income the distributions from mrs gebman's iras her defense is adverse to his challenge mr agostino has not distinguished harbin perhaps that is because he believes that notwithstanding that mrs gebman may succeed in her innocent spouse defense mr and mrs gebman are not on that account economically adverse because mr gebman is in effect judgment proof and would suffer no financial detriment should mrs gebman succeed in that defense as we report supra p mr agostino believes a ccording to mrs gebman and respondent's filings mr gebman has not had a paying job since public record searches suggest that he has no assets from which to collect any of the deficiencies here at issue the financial interests of a spouse not relieved from joint_and_several_liability are normally adverse to the financial interests of the spouse so relieved because as we pointed out supra note the commissioner could look only to the first spouse to collect the tax from which the second spouse was relieved mr agostino does not address the fact that during the normal 10-year collection_period applicable to unpaid taxes see sec_6502 mr gebman's fortunes may change mr and mrs gebman's interests are therefore not only adverse because mr gebman wishes to contest the liability from which mrs gebman seeks relief but also because her success in seeking that relief would be financially adverse to him those are both disabilities that might well have been cured had mr gebman signed the waiver proferred by mr agostino which mr gebman refused to do we conclude and find that mr and mrs gebman's interests are materially adverse within the meaning of model rule and mr agostino has a conflict of interest d informed consent mrs gebman's interests are materially adverse to mr gebman's interests in the same matter and to represent mrs gebman mr agostino must obtain from mr gebman informed consent in writing see model rule a he has not done so the need for him to obtain such consent from mr gebman was apparent no later than date when mr gebman refused to sign the waiver prepared by mr agostino terminated mr agostino's services and told him that he did not want to concede his case 4we do not address the application of rule g and model rule to the period beginning on january when mrs gebman decided to pursue an innocent spouse defense and ending on date when mr agostino no longer represented both gebmans iv conclusion as stated mr agostino has a conflict of interest to obviate that conflict he must either withdraw as mrs gebman's counsel or take other steps to obviate that conflict see rule g if he does not obviate the conflict within days of this report we will order him removed as mrs gebman's counsel we will grant the motion to reconsider and further we will relieve mr gebman of his concession allowing him to proceed with challenging the deficiencies and penalties in question an appropriate order will be issued
